Citation Nr: 0603038	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial compensable rating for 
residuals of a head injury other than headaches.

3.  Entitlement to an initial compensable rating for a left 
rib fracture.

4.  Entitlement to an initial rating in excess of 10 percent 
for headaches.

5.  Entitlement to an initial compensable rating for multiple 
shrapnel injuries with scars involving the left forearm, left 
leg, and left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from April 1964 to 
October 1969.

The Board of Veterans' Appeals (Board) remanded this case in 
June 2004.  The issue concerning hepatitis is discussed in 
the decision section below, while the remaining issues listed 
on the title page are addressed in the REMAND portion and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

The veteran (through his representative in written statements 
dated in December 2003 and February 2004) raised a claim for 
earlier effective date relating to his service-connected 
PTSD.  In the December 2003 statement, he also raised a claim 
for an earlier effective date relating to service-connected 
residuals of a head injury.  These matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issues now before the Board.  Therefore, 
they are referred to the RO for appropriate action. 
  

FINDING OF FACT

No medical opinion has related the veteran's current 
hepatitis to his period of active duty.




CONCLUSION OF LAW

The criteria for service connection for hepatitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection 

The veteran essentially claims (such as on a June 2004 
questionnaire) that he contracted hepatitis during the course 
of blood transfusions he received in 1966 and 1967 in 
Vietnam.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

Many (but not all) of the veteran's service medical records 
are contained in the claims folder, and none of these 
documents reflect treatment specifically for hepatitis.  At 
examinations conducted in October 1963, March 1964, and April 
1964, he denied any history of jaundice.  He also denied 
having had any yellow jaundice or hepatitis on a March 1964 
dental service questionnaire and a February 1969 medical 
history form.  In September 1969, he was seen in an 
outpatient setting for complaints of a "stomach problem," 
but this was noted to have arisen from viral syndrome.  At a 
September 1969 separation examination, he claimed that he 
felt nauseated most of the time and that he had become quite 
ill from eating "food" as opposed to C rations (since 
returning to the United States).  He denied any history of 
jaundice, however. 

On a June 2004 VA hepatitis questionnaire, the veteran 
indicated that a tattoo was placed on his right calf in 1959 
(prior to enlistment) and on his left chest in 1965 (while in 
Vietnam).  At his October 1963 enlistment examination, no 
skin abnormalities were noted.  Yet by his March 1964 
examination, tattoos were noted on both arms and his left 
ankle.  (No tattoos were specifically referenced on the 
September 1969 separation examination report).  

At an April 2005 VA examination, the veteran told the 
examiner that in 1966, he was hospitalized for a fever of 
unknown origin (FUO).  His stool was "pretty pale," his 
urine was dark, and his eyes were yellow.  He was reportedly 
quarantined for 10 days.  In a July 2004 letter, a buddy of 
the veteran wrote that while in Vietnam in 1967, he visited 
another friend at "A" Company who was a friend of the 
veteran.  The buddy asked this mutual friend where the 
veteran was, and was told that the veteran had been med-
evaced for an FUO.  A few weeks later, the buddy was told 
that the veteran's FUO had turned out to be hepatitis, and 
that he had been kept in isolation for three or so weeks in a 
hospital (either in Qui Nohn or Nha Trang).    

There is no record of any treatment for a FUO in the existing 
service medical records and in fact service medical records 
dated between 1965 and 1968 are not in the claims folder.  In 
February 2005, the RO (based on information provided by the 
veteran in written statements and a NA Form 13055) asked the 
National Personnel Records Center (NPRC) for records from the 
3rd Field Hospital in Saigon in 1965, at Qui Nhon in 1967, 
and at the 93rd Field Hospital in Long Binh in 1967.  In a 
March 2005 reply, the NPRC indicated that it had already 
forwarded all available service medical records.  Yet even 
assuming that the veteran was treated in Vietnam for a FUO, 
the preponderance of the evidence is still against his claim.  

He has a current disability (he was diagnosed as having 
hepatitis B following an April 2005 VA examination).  
Laboratory tests in September 2002 and April 2005 also 
indicate a positive result for the hepatitis A antibody.  The 
VA examiner in April 2005 concluded (in light of the positive 
hepatitis A antibody) that the 1966 hospitalization reported 
by the veteran was for hepatitis A which then completely 
resolved in several weeks.  

In any case, the April 2005 VA examiner also wrote that 

[a]fter carefully reviewing the C-file 
and the current clinical findings, it is 
my opinion that the current hepatitis is 
hepatitis B and not hepatitis A.  
Rationale: Veteran had hepatitis A in 
service and resolved completely.  
Positive hepatitis A antibody reflects 
that he had hepatitis A in the past and 
is now immune to it.

No medical evidence has been submitted which contradicts this 
conclusion, or which otherwise relates the veteran's current 
hepatitis B to his period of active duty.  To the extent the 
veteran (such as during his December 2003 videoconference 
hearing) has suggested that his current hepatitis first 
manifested during active duty, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Particularly in light of the April 2005 VA opinion, the 
weight of the credible evidence fails to demonstrate that the 
veteran's current hepatitis is related to active duty.  As 
the preponderance of the evidence is against the claim for 
service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice under the law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  In a June 2004 letter the 
RO advised the veteran of all four elements required by 
Pelegrini II.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, this was harmless error.  
The RO sent the veteran notice in June 2004 and subsequently 
readjudicated his claim in a May 2005 supplemental statement 
of the case.  VA has also provided him every opportunity to 
submit evidence, argue for his claim, and respond to VA 
notices.  

Numerous VA outpatient medical records are in the file, as is 
the transcript of the December 2003 video hearing.  As 
discussed above, the RO has adequately attempted to get the 
veteran's missing service medical records.  The veteran 
underwent several VA examinations during the course of this 
appeal (and the reports of these examinations have been 
obtained and reviewed).  He has not indicated that there are 
any outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.   

ORDER

Service connection for hepatitis is denied.

REMAND

Initial compensable ratings for residuals of head injury 
other than headaches and for a left rib fracture

For reasons explained in its June 2004 remand, the Board 
requested that the veteran and his representative be provided 
with a statement of the case on these claims.  This has not 
yet been done, and the Board must ensure compliance with its 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
Initial higher ratings for headaches and for multiple 
shrapnel injuries with scars involving the left forearm, left 
leg, and left knee

By a May 2005 rating decision the RO (in pertinent part) 
granted service connection for headaches (assigning an 
initial 10 percent rating for this disability) and multiple 
shrapnel injuries with scars involving the left forearm, left 
leg, and left knee (assigning an initial noncompensable 
rating for this disability).  In a June 2005 letter, the 
veteran indicated disagreement with these initial ratings and 
therefore a statement of the case must be issued on these 
claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Because his representative requested it in a June 2005 
memorandum, a hearing before a Decision Review Officer (DRO) 
should be scheduled on these claims as well.  

Accordingly, the Board remands for the following:

1.  Provide the veteran and his 
representative with a statement of the 
case on the claims for initial 
compensable ratings for residuals of head 
injury other than headaches and a left 
rib fracture.  If, and only if, an 
adequate substantive appeal is timely 
submitted, return these claims to the 
Board for appellate consideration (after 
all applicable duties to notify and 
assist have been fulfilled). 

2.  Schedule a hearing before a DRO 
concerning the claims for initial higher 
ratings for headaches and multiple 
shrapnel injuries with scars involving 
the left forearm, left leg, and left 
knee.

3.  Provide the veteran and his 
representative with a statement of the 
case on the claims for initial higher 
ratings for headaches and for multiple 
shrapnel injuries with scars involving 
the left forearm, left leg, and left 
knee.  If, and only if, an adequate 
substantive appeal is timely submitted, 
return these claims to the Board for 
appellate consideration (after all 
applicable duties to notify and assist 
have been fulfilled). 

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


